Citation Nr: 1541757	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  12-10 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD), and if so, whether service connection is warranted.

2. Whether new and material evidence has been received to reopen a claim for service connection for hypertension, including as secondary to PTSD, and if so, whether service connection is warranted.

3. Entitlement to service connection for bilateral tinnitus.

4. Entitlement to service connection for diabetes mellitus, type II, associated with herbicide exposure.

5. Entitlement to a compensable disability rating for bilateral pes planus.

6. Entitlement to a compensable disability rating for a traumatic laceration scar of the left hand.

7. Entitlement to a compensable disability rating for a traumatic laceration scar of the left lower leg.

8. Entitlement to a compensable disability rating for hemorrhoids.

9. Entitlement to a compensable disability rating for conjunctivitis.

10. Entitlement to a compensable disability rating for recurrent folliculitis barbae, also claimed as a skin condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1967 to July 1970 and June 1973 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision for PTSD and hypertension, and a September 2010 rating decision for pes planus, left leg scar, left hand scar, hemorrhoids, conjunctivitis, folliculitis barbae, tinnitus, and diabetes mellitus, both from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a travel board hearing in May 2015 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

The Veteran submitted additional evidence after his hearing, relating to his claim for PTSD.  He did not submit a waiver; however, given the granting of the benefit, the Veteran suffered no prejudice from the Board's consideration of the evidence.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issues of service connection for  hypertension, and diabetes mellitus, type II and an increased rating for left leg scar, left hand scar, hemorrhoids, conjunctivitis, and folliculitis barbae are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an unappealed January 1995 rating decision, service connection for PTSD was denied.
 
2. New evidence received since the January 1995 decision relates to an unsubstantiated fact and raises a reasonable possibility of substantiating the claim of service connection for PTSD.

3. In an unappealed January 1995 rating decision, service connection hypertension was denied.
 
4. New evidence received since the January 1995 decision relates to an unsubstantiated fact and raises a reasonable possibility of substantiating the claim of service connection for hypertension.

5. The record contains credible evidence of a current diagnosis of PTSD, that is at least as likely as not caused by a verified stressor.

6. The Veteran's bilateral tinnitus is due to his service-connected hearing loss.

7. The Veteran's left foot disability manifests in weight bearing above the great toe, and both feet show pain on manipulation.



CONCLUSIONS OF LAW

1. The January 1995 rating decision denying service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2014). 

2. New and material evidence has been received since the RO's January 1995 decision, and the claim of service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3. The January 1995 rating decision denying service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2014). 

4. New and material evidence has been received since the RO's January 1995 decision, and the claim of service connection for hypertension is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

5. The Veteran's PTSD was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

6. The Veteran's bilateral tinnitus is caused by a service connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).

7. The criteria for a 10 percent disability evaluation, but no higher, for pes planus have been approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Prior to initial adjudication, letters dated in August 2009 and June 2010 satisfied the duty to notify provisions with regard to the Veteran's claim.  

The Veteran's available service treatment records, VA medical treatment records, service personnel records, and indicated private medical records relating to the Veteran's claimed disabilities have been obtained. 

VA examinations adequate for adjudication purposes were provided to the Veteran in connection with his claims, in January 2010 for PTSD and August 2010 for pes planus.  The examinations are adequate because they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe his PTSD and pes planus in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

The Veteran testified at a hearing in May 2015.  The hearing focused on the elements necessary to substantiate his service connection and increased rating claims and, through his testimony, the Veteran demonstrated that he had actual knowledge that he needed to show the elements of service connection, and the increased severity of his symptoms.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Further, the Veteran had ample opportunity to submit evidence and argument to substantiate the claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U.S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Finally, it is noted that a deficiency notice, if any, with regard to the claim of service connection for tinnitus is moot given the grant of benefits on appeal. 

II. Reopened Claims

In a January 1995 rating decision, the RO denied the Veteran's claim for service connection for PTSD on the basis that there was no current disability, and denied service connection for hypertension because the condition was not linked to herbicide exposure.  The Veteran did not appeal the decision or submit new and material evidence within one year of its promulgation.  See Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Accordingly, the January 1995 rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2014).

The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  38 U.S.C.A. § 7104(b) (West 2014); King v. Shinseki, 23 Vet. App. 464 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006).  However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence.  See 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014). 

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed."  Savage v. Gober, 10 Vet. App. 488 (1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994).

Since the original January 1995 decision, the Veteran has submitted medical evidence showing a diagnosis of PTSD.  Additionally, the Veteran's medical records show a current diagnosis of hypertension, and the Veteran is pursuing a different theory of the case, that hypertension may be related to the Veteran's PTSD.  He has submitted lay evidence to this effect.  This evidence is new, because it was not available when the original claim was decided, and it is material because it relates to unestablished facts necessary to substantiate the claim; namely, a diagnosis of PTSD, and evidence linking PTSD to hypertension for secondary service connection of the latter condition.


III. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (2015); 38 C.F.R. § 3.303 (2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a), (b), 3.309(a) (2015); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2015); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed. Cir. 2009).                                                                                                                                              

Alternatively, the nexus requirement may be satisfied by evidence that a chronic disease subject to presumptive service connection (here, tinnitus) manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

PTSD

The Veteran claims he has PTSD as a result of his Vietnam service. He has asserted that he was subjected to mortar and rocket attacks, was almost wounded three times, and saw dead and wounded bodies.

With regard to PTSD, establishing service connection for it requires (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between a veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2015); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).      
                                                                                         
If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(1). See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans). 

Effective July 13, 2010, if a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(3). 

"[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from incoming artillery, rocket, or mortar fire, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. Id.  

The Veteran's VA treatment records note a current diagnosis of PTSD, beginning in January 2010. 

The Veteran's service records verify that he served in Vietnam as a helicopter repairman.  He does not have any decorations which are indicative of combat service. The Veteran's service records, and his receipt of various decorations to include the Vietnam Service Medal and Republic of Vietnam Campaign Medal do establish that the Veteran served on the ground during the Vietnam War. The Board considers the Veteran's stressor statements to be credible, based on his military occupational specialty and his service in the Republic of Vietnam during the war.  

In a January 2010 VA examination, the examiner noted that the Veteran had a combat stressor that conformed with the DSM-IV criteria, involving being around accidental discharges of weapons while serving on the ground in Vietnam, seeing dead bodies being brought back into camp by helicopter, and witnessing burning bodies.  Though the examiner denied service connection for lack of a current diagnosis, the examiner indicated that the criteria for a PTSD stressor were met.
  
Treatment records from February 2010 by VA staff psychologist C.C.S., M.D., and two evaluations from T.M.C., Ed.D., LPC, LMFT, a private physician, provide a nexus between the Veteran's PTSD symptoms and the stressors he endured during his period of service.  The February 2010 treatment notes indicate that the Veteran has a history of "significant trauma" from Vietnam, and that he had reported symptoms of PTSD since service.  In a July 2015 letter from Dr. T.M.C., he states that "[t]here is no doubt that this Vietnam veteran has combat related PTSD.  It is at least as likely as not that his PTSD is directly related to his active duty service in Vietnam."

Because of this, the Board finds that the Veteran has a current diagnosis of PTSD, that he was exposed to a stressor as defined by the DSM-IV given the acknowledgment by a VA psychologist, and that there is a nexus between the stressor and the Veteran's current diagnosis of PTSD.

Tinnitus

The Veteran has a current condition of tinnitus.  The Veteran alleged a ringing of the ears in March 2010, and testified to that effect in his May 2015 hearing.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  In this case, the Veteran is competent to give evidence regarding conditions related to his own body and experiences, like ringing of the ears.

Training Letter 10-02 (issued March 2010) indicated that sensorineural hearing loss is the most common cause of tinnitus, but commented that the etiology of tinnitus often cannot be identified.  Other known causes were listed, including Meniere's disease, a head injury, hypertension, medications, and dental disorders. 

The Veteran is currently service connected for sensorineural hearing loss due to noise exposure in service.  Because the etiology of tinnitus is so difficult to pinpoint, and hearing loss is the most common cause of tinnitus, the Board finds that it is at least as likely as not that the Veteran's current service-connected hearing loss is the cause of the Veteran's current tinnitus.

At a VA examination in September 2010, the Veteran indicated that he could not pinpoint the specific onset of his tinnitus symptoms.  However, Training Letter 10-02 specifically states that "The onset [of tinnitus] may be gradual or sudden, and individuals are often unable to identify when tinnitus began.  Tinnitus can be triggered months or years after an underlying cause (such as hearing loss) occurs. Therefore, delayed-onset tinnitus must be considered."  Because of this, the Board finds the Veteran's tinnitus is more likely than not related to his service-connected hearing loss.

IV. Increased Rating

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2015).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2013); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant. 38 C.F.R. § 4.3 (2015).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran is currently rated for pes planus under Diagnostic Code 5276.  Under that Diagnostic Code, a noncompensable evaluation is assigned if the veteran's symptoms are mild, and relieved by a built-up shoe or arch support; 10 percent is assigned for moderate symptoms, including the weight-bearing line being over or medial to the great toe, an inward bowing of the tendo achillis, and pain on manipulation and use of the feet, either unilateral or bilateral; 20 percent is assigned for unilateral severe symptoms, including objective evidence of a marked deformity, accentuated pain on manipulation and use, indications of swelling on use, and characteristic callosities; a 30 percent rating is assigned for bilateral observations of these severe symptoms, or unilateral symptoms of pronounced flatfoot, including marked pronation, extreme tenderness of the plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo achillis on manipulation, which is not improved by orthopedic shoes or appliances; and a 50 percent evaluation is warranted for bilateral pronounced symptoms.

In this case, the Veteran has symptoms that merit a 10 percent evaluation, but no higher.  At an August 2010 VA examination, the examiner noted that the Veteran's left foot weight bearing line was over the great toe.  The examiner did not provide evidence regarding the weight bearing line for the right foot.  

The Veteran also testified at his May 2015 hearing that his feet are tender during use.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  In this case, the Veteran is competent to testify to pain he feels in his feet, and the Board finds the testimony to be credible.

Based on this, the Board finds the Veteran has symptoms that reflect the criteria for a 10 percent evaluation, but no higher.  The Veteran's symptoms do not reflect the rating criteria for severe symptoms of objective evidence of a marked deformity, accentuated pain on manipulation and use, swelling on use, and characteristic callosities; therefore, his disability picture is not eligible for a 20 or 30 percent, or higher, rating.  The Veteran also does not show symptoms of weak foot, claw foot, metatarsalgia, hallux valgus, hallux rigidus, hammer toe, malunion or nonunion of the tarsal or metatarsal bones, or other foot injuries; therefore, he is not subject to compensation from Diagnostic Codes 5277-5284.

There is no evidence of exceptional or unusual circumstances to warrant referring this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's pes planus are contemplated by the schedular criteria set forth in Diagnostic Code 5276.  The Veteran's shifted weight bearing and pain on manipulation and use of the feet are accounted for by the 10 percent rating in the Diagnostic Code.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected pes planus, such that he is adequately compensated for "considerable loss of working time ...proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2013).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extraschedular consideration is not in order.

Finally, a total disability rating based on individual unemployability (TDIU) is not warranted because the Veteran does not contend, and the evidence does not show, that his pes planus, combined with his other currently-rated conditions, renders him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).


ORDER

New and material evidence has been presented to reopen the claim of service connection for PTSD.

New and material evidence has been presented to reopen the claim of service connection for hypertension, to include as secondary to PTSD.

Service connection for PTSD is granted.

Service connection for tinnitus is granted. 

A 10 percent disability evaluation but no higher is granted for pes planus, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Though the Board regrets the additional delay, the Veteran's other claims are not ready for review, and must be remanded in order to obtain a thorough and accurate review of the pertinent evidence.

The Veteran testified at his May 2015 hearing that he has a current diagnosis of diabetes mellitus; however, that is not reflected in the medical records contained  within the Veteran's claims file.  Evidence of a current condition is necessary for a service connection claim.  Also, at his May 2015 hearing, the Veteran alleged that there were records from a private eye doctor that may be pertinent to the Veteran's claim for service connection for conjunctivitis.  Finally, in November 1994, the Veteran requested records from Lyster Army Hospital; it is unclear from the claims file whether these records were obtained, and the Veteran's VA Form 21-4142 does not specify which of his claims these records support.  The Veteran should be afforded the opportunity to supplement the record with evidence of a current diabetes mellitus diagnosis, conjunctivitis records, and any other pertinent medical records, if he so chooses.

At his May 2015 hearing, the Veteran alleged worsening of his hemorrhoids, conjunctivitis, and folliculitis barbae since he was last examined.  Because of this, a new VA examination is warranted.

The Veteran underwent a VA examination for his left leg and hand scars in September 2010.  However, at the Veteran's hearing, he alleged that the scar on his left leg never fully healed, and made it difficult to wear socks, and the scar on his right hand affected his ability to grip.  Neither of these points is addressed in the September 2010 VA examination, so the Board remands for a supplemental examination.

Finally, The Veteran has a current diagnosis of hypertension, which he argues is secondary to his PTSD.  Additionally, while VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted, the National Academy of Sciences (NAS) has placed hypertension in the category of "limited or suggestive evidence of an association" with exposure to herbicides.  See e.g., Health Effects Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32,540, 32,549 (June 8, 2010) ("In Update 2006, NAS concluded that there was 'limited or suggestive evidence of an association between exposure to the compounds of interest and hypertension.'"); Health Outcomes Not Associated With Exposure to Certain Herbicide Agents; Veterans and Agent Orange: Update 2008, 75 Fed. Reg. 81,332, 81,333 (December 27, 2010) (NAS, in 2008, categorized certain health outcomes, including hypertension, to have "'limited or suggestive evidence of an association.'  This category is defined to mean that evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence.").  This was reiterated again in Update 2010 and Update 2012.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924, 47,926 (Aug. 10, 2012), Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20,308, 20,309 (April 11, 2014).  An examination is necessary to determine whether the Veteran's hypertension is secondary to his PTSD or related to his herbicide exposure.

Accordingly, the case is REMANDED for the following action:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, including any evidence of a diagnosis of diabetes mellitus, records from a private eye doctor, or records from Lyster Army Hospital.  The AOJ must request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated or examined him for his diabetes mellitus, conjunctivitis, or any other medical condition on remand.  An attempt must be made to obtain, with any necessary authorization from the Veteran, copies of pertinent records identified by him in response to this request which have not been previously secured.

The attempts to obtain this information, as well as any negative response, should be documented in the claims folder. If the record is unavailable, the appellant must be provided with notice of this fact in compliance with 38 C.F.R. § 3.159(e)(1). The notice must contain the following information: (1) the identity of the records that could not be obtained, (2) an explanation of efforts made to obtain the records, (3) a description of any further action that will be taken including notice that VA will decide the claim based upon evidence of record unless the appellant submits records that VA was unable to obtain and (4) notice that the appellant is ultimately responsible for providing the evidence.

2. The RO must provide the Veteran's claims file to an examiner who is qualified to give an opinion on the severity of the Veteran's hemorrhoids.  An examination must be performed. The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the Veteran's testimony at his May 2015 hearing regarding his current care for the condition.

c) The examiner must provide an opinion including specific findings as to the progression or worsening of the Veteran's condition.

d) As part of the opinion, the examiner must address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records.  

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. The RO must provide the Veteran's claims file to an examiner who is qualified to give an opinion on the severity of the Veteran's conjunctivitis. A new examination must be provided.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to any records collected from the Veteran's private doctor.

c) The examiner must provide an opinion including specific findings as to the progression or worsening of the Veteran's condition.

d) As part of the opinion, the examiner must address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records.  

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4. The RO must provide the Veteran's claims file to an examiner who is qualified to give an opinion on the severity of the Veteran's folliculitis barbae. A  new examination must be provided.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the Veteran's testimony at his May 2015 hearing regarding his current care for the condition.

c) The examiner must provide an opinion including specific findings as to whether the Veteran's condition meets the criteria for a compensable evaluation as disfigurement, scars, or dermatitis, based on the Veteran's condition's predominant characteristics, including noting the size of the area affected and the seriousness of the condition.

d) As part of the opinion, the examiner must address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records.  

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

5. The RO must provide the Veteran's claims file to an examiner who is qualified to give an opinion on the Veteran's left hand and leg scars, so a new examination may be provided.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the Veteran's testimony at his May 2015 hearing that the left leg scar is not fully healed and makes it difficult to wear socks, and the left hand scar affects his grip.

c) The examiner must provide an opinion including specific findings as to the progression or worsening of the Veteran's condition.  The examiner is directed to address the Veteran's contentions of difficulty gripping, and difficulty with socks that the Veteran raised in his hearing, as well as his claim that the left leg scar never fully healed.

d) As part of the opinion, the examiner must address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records.  

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

6. The RO must provide the Veteran's claims file to an examiner who is qualified to give an opinion on the nature and etiology of the Veteran's hypertension. A  new examination and opinion must be provided.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) The examiner must provide an opinion including specific findings as to the following:

i. Whether it is at least as likely as not (50 percent or greater probability) that hypertension was proximately due to or the result of his service-connected PTSD.

ii. Whether it is at least as likely as not (50 percent or greater probability) that hypertension was aggravated beyond its natural progression by his service-connected PTSD.

iii. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension began during active service or is related to any incident of service, to include exposure to herbicide agents.  The examiner is instructed that the Veteran is presumed to have been exposed to herbicide agents.

c) As part of the opinion, the examiner must address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records.  The examiner must also consider any updates from the National Academy of Sciences' recommendations regarding conditions related to herbicide exposure.

d) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

7. After the above has been completed, the RO must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

8. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


